KRUEGER, Judge.
The offense is theft of property finder the value of $50; the punishment assessed is confinement in the county jail for a period of one year and a fine of $100.
The record is before us without a statement of facts or bills of exceptions. The information is sufficient to charge the offense and procedural matters appear to be in due order.
The judgment is affirmed.
*554PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.